DETAILED ACTION
	This is in response to communication received on 9/2/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 8/7/19, 3/17/20, 6/29/20, 9/3/20, 2/2/21, and 6/20/21.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LEE (US PGPub 2006/0274474) in view of SASAKI (US PGPub 2010/0175831) and RIKER (US PGPub 2013/0334038) on claims 1, 5, 22, 24, and 25 are withdrawn because the independent claims have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LEE (US PGPub 2006/0274474), SASAKI (US PGPub 2010/0175831) and RIKER (US PGPub 2013/0334038) as applied to claim 1, further in view of MOSLEHI (US PG Pub 2003/0029610) on claims 2 and 6 are withdrawn because the independent claims have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LEE
(US PGPub 2006/0274474), SASAKI (US PGPub 2010/0175831), RIKER (US PGPub
2013/0334038) and MOSLEHI (US PGPub 2003/0029610) as applied to claim 1 and
6, further in view of SUN (US PGPub 2015/0311044) on claims 7-9 are withdrawn because the independent claims have been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over LEE (US PGPub 2006/0274474 in view of SASAKI (US PGPub 2010/0175831), RIKER (US PGPub 2013/0334038) and SUN (US 2015/0311044) on claim 16-21 are withdrawn because the independent claim has been amended.  
Claims 1, 5, 16-22, 24, 25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US PGPub 2006/0274474 in view of SASAKI (US PGPub 2010/0175831) and Adderly (US Patent Number 9,543,219) hereinafter ADDERLY.
As for claim 1, LEE teaches "a substrate holder for holding and cooling a substrate during a film deposition process" (abstract, line 1-2), i.e. a method for controlling temperature of a substrate within a chamber processing system.
LEE further teaches "a vapor phase deposition system for performing a vapor phase deposition of an organic compound onto a substrate" (paragraph 25, lines 2-4) and “Referring first to FIG. 1, deposition system 10 includes a chamber 12” (paragraph 25, lines 4-5) i.e. depositing a material, via a deposition device, over a surface of the substrate, positioned within a chamber.
LEE is silent on the material having a first coefficient of thermal expansion (CTE). However, Examiner notes that CTE is a physical property of a material and is thereby inherent. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
	LEE is silent on receiving, via a first temperature measurement device, an indication of a first temperature associated with a temperature of the material.

ADDERLY teaches “One way to improve wafer temperature measurements during HDP CVD processes may include forming a plurality of void monitoring devices in one or multiple regions within the substrate” (column 4, lines 8-11),
ADDERLY further teaches “Therefore, by forming a plurality of void monitoring devices each having a specified range of voiding threshold temperatures at single or multiple test sites in a substrate, embodiments of the present disclosure may, among other potential benefits, determine the temperature of one or more 65 regions of the substrate or a temperature profile across the entire area of the substrate utilizing materials and processes already used in semiconductor fabrication thus improving product yield and reliability while potentially reducing manufacturing costs” (column 3, line 60 – column 4, line 3)
It would have been obvious to one of ordinary skill in the art to have the effective filing date to have receiving, via a first temperature measurement device, an indication of a first temperature associated with a temperature of the material in the process of LEE because ADDERLY teaches that such a measurement scheme can improve the operation of deposition processes.
LEE is also silent on receiving, via a second temperature measurement device, an indication of a second temperature of the substrate
However, Examiner respectfully points out that LEE teaches applying "the desired pressure of helium has been added ... the substrate reaches the desired deposition temperature" (paragraph 67, lines 12-16), meaning that there must be some receiving, via a second temperature measurement device, an indication of a second temperature of the substrate because it is necessary to the function described by LEE.
	Examiner notes that LEE is silent on the substrate having a second CTE different than the first CTE. However LEE does teach that substrate and the material being deposited are different materials (see paragraph 37). Examiner notes that CTE is a physical property of a material and is thereby inherent to a particular material and different materials have different physical properties such that substrate having a second CTE different than the first CTE. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
LEE is silent on such that a difference between the first temperature and the second temperature is within a target range.
However, Examiner notes that LEE teaches that the heat of the material being deposited is convectively heating the substrate on which it is applied, and that the cooling can remove that heat. Examiner notes that this convective cooling of the substrate is necessarily involves cooling the deposition material as the heat is moved from the deposited material to the substrate to the cooling material. Thereby reducing the first temperature to match the second temperature. Thereby, it is the position of the Examiner that LEE necessarily includes such that a difference between the first temperature and the second temperature is within a target range because the cooling of 
LEE further teaches "Fig. 6 shows an exploded view of some of the structures of temperature-controlled chuck 130 that contribute to the cooling abilities of temperature controlled chuck 130. As depicted, temperature-controlled chuck includes an outer plate 170 configured to contact the backside of a substrate. Outer plate 170 includes a raised face portion 172 having plurality of surface grooves 17 4 to assist in the flow of helium across the face of outer plate 170 when a substrate is positioned on chuck 130" (paragraph 53, lines 1-9), and “holding and cooling a substrate during a film deposition process” (claim 1, lines 1-2) i.e. while depositing at least a portion of the material over the surface of the substrate, controlling the second temperature of the substrate on which the material is to be deposited… wherein controlling the second temperature of the substrate… (ii) includes maintaining the second temperature of the substrate on which the material is to be deposited by moving fluid at least partially through a channel… wherein heat is transferred from the substrate that is having material deposited over the surface of the fluid.
LEE is silent on wherein controlling the second temperature of the substrate (i) is configured to limit a CTE mismatch between the second CTE of the substrate and the first CTE of the material.

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein controlling the second temperature of the substrate (i) is configured to limit a CTE mismatch between the second CTE of the substrate and the first CTE of the material in the process of LEE because ADDERLY teaches the CTE mismatch can induce stress and cause voids and controlling temperatures can reduce these effects.
LEE is silent on the channel being in the substrate.
SASAKI further teaches "An inductively coupled plasma processing apparatus includes a processing chamber for accommodating a target substrate to be processed ... a processing gas supply system for supplying a processing gas into the processing chamber and a gas exhaust system for exhausting the inside of the processing chamber" (abstract, lines 1-8), "Further, in order to control the temperature of the A method for controlling temperature of a substrate within a chamber processing system.
SASAKI further teaches "Formed on the backside of the target substrate G mounted on the mounting table 23 are a cooling space (not shown) and a He gas channel 45 for supplying He gas as a heat transfer gas at a constant pressure. The He gas channel 45 is connected to a He gas line 46, and is also connected to a He source (not shown) via a pressure control valve 47" (paragraph 49), i.e. wherein controlling the second temperature of the substrate on which the material is to be deposited ... includes ... moving fluid at least partially through a channel of the substrate on which the material is to be deposited.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a channel in the substrate of LEE such that wherein controlling the second temperature of the substrate on which the material is to be deposited ... includes ... moving fluid at least partially through a channel of the substrate on which the material is to be deposited because SASAKI teaches that such a process and substrate channel provides for the control of the substrate temperature.
As for claim 5, LEE teaches "The combination of the temperature-controlled substrate holder 18, heated wall 14 and optional heated substrate clamp 22 may help to maintain a suitably low substrate temperature, for example, on the order of -20° C to - 40° C" (paragraph 32, lines 1-5), i.e. a range that overlaps with wherein the target range is (a) from approximately -30°C to approximately 300°C and, as LEE provided a specific example of temperatures for a certain material, (b) based in part on the material being deposited. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 22, LEE is silent on wherein, in operation, controlling the second temperature of the substrate is based at least in part of minimizing the difference between the second temperature of the substrate and the first temperature of the material.
However, Examiner notes that the scope of this limitation is very broad. It does require that the different between the second temperature of the substrate and the first temperature of the material be minimized, only that it be partially based on that consideration, with other concerns and consideration being factored in. As such, this claim reads on a variety of embodiments, including ones in which the minimization of the second temperature and first temperature are considered but not necessarily achieved.
Further, Examiner notes that LEE teaches that the heat of the material being deposited is convectively heating the substrate on which it is applied, and that the cooling can remove that heat (paragraph 21, lines 4-7). Examiner notes that this convective cooling of the substrate is necessarily involves cooling the deposition 
Thereby, it is the position of the Examiner that LEE necessarily includes wherein, in operation, controlling the second temperature of the substrate is based at least in part of minimizing the difference between the second temperature of the substrate and the first temperature of the material because the cooling of the substrate would necessarily cool the deposited material on the substrate, reducing both temperatures to a desired amount by removing heat convectively. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 24, LEE does teach teaches "a substrate holder for holding and cooling a substrate during a film deposition process" (abstract, lines 1-2), i.e. wherein depositing the material comprises depositing the material to form a film over a period of time and wherein controlling the second temperature comprises controlling the second temperature ... for the period of time.
LEE is silent on such that a difference between the first temperature and the second temperature is within a target range.
However, Examiner notes that LEE teaches that the heat of the material being deposited is convectively heating the substrate on which it is applied, and that the cooling can remove that heat. Examiner notes that this convective cooling of the substrate is necessarily involves cooling the deposition material as the heat is moved from the deposited material to the substrate to the cooling material. Thereby reducing wherein controlling the second temperature comprises controlling the second temperature such that the difference between the first temperature and the second temperature is within the target range because the cooling of the substrate would necessarily cool the deposited material on the substrate, reducing both temperatures to a desired amount by removing heat convectively. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 16, LEE teaches "a substrate holder for holding and cooling a substrate during a film deposition process" (abstract, line 1-2), i.e. a method of manufacturing a thin film, the method comprising: providing a chamber, a substrate in the chamber, and a deposition device for depositing a material on substrate.
	LEE is silent on measuring, via a first temperature measurement device, an indication of a first temperature associated with a temperature of the material.
	ADDERLY teaches “A method of monitoring a temperature of a plurality of regions in a substrate during a deposition process” (abstract, lines 1-2).
ADDERLY teaches “One way to improve wafer temperature measurements during HDP CVD processes may include forming a plurality of void monitoring devices in one or multiple regions within the substrate” (column 4, lines 8-11),
ADDERLY further teaches “Therefore, by forming a plurality of void monitoring devices each having a specified range of voiding threshold temperatures at single or 
It would have been obvious to one of ordinary skill in the art to have the effective filing date to have measuring, via a first temperature measurement device, an indication of a first temperature associated with a temperature of the material in the process of LEE because ADDERLY teaches that such a measurement scheme can improve the operation of deposition processes.
LEE is silent on the material having a first coefficient of thermal expansion (CTE). However, Examiner notes that CTE is a physical property of a material and is thereby inherent. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
LEE is also silent on receiving, via a second temperature measurement device, an indication of a second temperature of the substrate
However, Examiner respectfully points out that LEE teaches applying "the desired pressure of helium has been added ... the substrate reaches the desired deposition temperature" (paragraph 67, lines 12-16), meaning that there must be some way to know or measure the temperature of the substrate. It is the position of the receiving, via a second temperature measurement device, an indication of a second temperature of the substrate because it is necessary to the function described by LEE.
	Examiner notes that LEE is silent on the substrate having a second CTE different than the first CTE. However LEE does teach that substrate and the material being deposited are different materials (see paragraph 37). Examiner notes that CTE is a physical property of a material and is thereby inherent to a particular material and different materials have different physical properties such that substrate having a second CTE different than the first CTE. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
LEE further teaches "deposition system 10 includes a chamber 12 having a heated wall 14, an organic compound evaporation source 16, a temperature-controlled substrate holder 18, and an outlet 20" (paragraph 25, lines 4-7), "Deposition system 10 may alternately include a heated substrate clamp 22 for clamping a substrate to the temperature-controlled substrate holder, as described in more detail below" (paragraph 25, lines 10-14), "Convective heating of the substrate caused by the evaporated source material may cause the substrate to be heated to temperatures as high as 40-50° C. during deposition, in the absence of substrate cooling" (paragraph 21, lines 4-7), i.e. cooling the substrate based at least in part on a predetermined target temperature for the substrate.
such that a difference between the first temperature and the second temperature is within a target range.
However, Examiner notes that LEE teaches that the heat of the material being deposited is convectively heating the substrate on which it is applied, and that the cooling can remove that heat. Examiner notes that this convective cooling of the substrate is necessarily involves cooling the deposition material as the heat is moved from the deposited material to the substrate to the cooling material. Thereby reducing the first temperature to match the second temperature. Thereby, it is the position of the Examiner that LEE necessarily includes such that a difference between the first temperature and the second temperature is within a target range because the cooling of the substrate would necessarily cool the deposited material on the substrate, reducing both temperatures to a desired amount by removing heat convectively. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
LEE further teaches "Fig. 6 shows an exploded view of some of the structures of temperature-controlled chuck 130 that contribute to the cooling abilities of temperature controlled chuck 130. As depicted, temperature-controlled chuck includes an outer plate 170 configured to contact the backside of a substrate. Outer plate 170 includes a raised face portion 172 having plurality of surface grooves 174 to assist in the flow of helium across the face of outer plate 170 when a substrate is positioned on chuck 130" (paragraph 53, lines 1-9), i.e. wherein the cooling ... comprises moving a cooling fluid at least partially through a channel ... wherein heat is transferred from the substrate to the fluid, wherein the target range is based in part on at least one of the first temperature or the material.
LEE is silent on wherein cooling the substrate is configured to control a coefficient of thermal expansion (CTE) mismatch between the second CTE of substrate and the first CTE of the material.
ADDERLY teaches “High temperatures (above 370° C. to 400° C.) during high density plasma (HDP) chemical vapor deposition (CVD) processing may promote diffusion and increase tensile stress” (column 3, lines 24-26) and “This stress may be induced by a mismatch in the coefficient of thermal expansion (CTE) between a metal based conductor film (e.g. aluminum or copper) and a neighboring dielectric film which may accelerate the formation of metal voids. Typically, the formation of metal voids may be prompted by an overshoot of deposition temperature during HDP CVD of a dielectric film” (column 3, lines 26-32), and “Doing so may provide inaccurate temperature measurements during processing resulting in the unnecessary overshoot in deposition temperature which may lead to the formation of metal voids” (column 3, lines 42-45)  i.e. wherein CTE mismatch between materials during deposition causes imperfections and effects the properties of the final product negatively due to overshooting temperatures.
It would have been obvious to one of ordinary skill in the art before the effective filing date wherein controlling the second temperature of the substrate (i) is configured to limit a CTE mismatch between the second CTE of the substrate and the first CTE of the material in the process of LEE because ADDERLY teaches the CTE mismatch can induce stress and cause voids and controlling temperatures can reduce these effects.
 is silent on the channel being in the substrate.
SASAKI further teaches "An inductively coupled plasma processing apparatus includes a processing chamber for accommodating a target substrate to be processed ... a processing gas supply system for supplying a processing gas into the processing chamber and a gas exhaust system for exhausting the inside of the processing chamber" (abstract, lines 1-8), "Further, in order to control the temperature of the substrate G, the mounting table 23 is provided with a temperature sensor and a temperature control mechanism" (paragraph 47, lines 1-3) and "may also be applied to another plasma processing apparatus for performing etching, CVD film formation or the like" (paragraph 113, lines 4-6), i.e. A method for controlling temperature of a substrate within a chamber processing system.
SASAKI further teaches "Formed on the backside of the target substrate C mounted on the mounting table 23 are a cooling space (not shown) and a He gas channel 45 for supplying He gas as a heat transfer gas at a constant pressure. The He gas channel 45 is connected to a He gas line 46, and is also connected to a He source (not shown) via a pressure control valve 47" (paragraph 49), i.e. moving a cooling fluid at least partially through a channel of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a channel in the substrate of LEE such that moving a cooling fluid at least partially through a channel of the substrate because SASAKI teaches that such a process and substrate channel provides for the control of the substrate temperature.
As for claim 17, LEE does teach applying "the desired pressure of helium has been added ... reaches the desired deposition temperature" (paragraph 67, lines 12-16), wherein cooling the substrate includes cooling the second temperature while depositing at least a portion of the material on the substrate.
As for claim 18, LEE is silent on wherein the material has a first thermal stress at the first temperature and a second thermal stress at the second temperature, wherein the second thermal stress is less than the first thermal stress.
ADDERLY teaches “High temperatures (above 370° C. to 400° C.) during high density plasma (HDP) chemical vapor deposition (CVD) processing may promote diffusion and increase tensile stress” (column 3, lines 24-26) and “This stress may be induced by a mismatch in the coefficient of thermal expansion (CTE) between a metal based conductor film (e.g. aluminum or copper) and a neighboring dielectric film which may accelerate the formation of metal voids. Typically, the formation of metal voids may be prompted by an overshoot of deposition temperature during HDP CVD of a dielectric film” (column 3, lines 26-32), and “Doing so may provide inaccurate temperature measurements during processing resulting in the unnecessary overshoot in deposition temperature which may lead to the formation of metal voids” (column 3, lines 42-45)  i.e. 
It would have been obvious to one of ordinary skill in the art before the effective filing date wherein controlling the second temperature of the substrate (i) is configured to limit a CTE mismatch between the second CTE of the substrate and the first CTE of the material in the process of LEE because ADDERLY teaches the CTE mismatch can induce stress and cause voids and controlling temperatures can reduce these effects.
As for claim 19, LEE teaches "Convective heating of the substrate caused by the evaporated source material may cause the substrate to be heated to temperatures as high as 40-50° C. during deposition, in the absence of substrate cooling" (paragraph 21, lines 4-7), i.e. wherein at least a portion of the heat is introduced to the substrate via deposition of the material.
As for claim 20, LEE teaches "The combination of temperature-controlled substrate holder 18, heated wall 14 and heated substrate clamp 22 may allow high deposition yields to be achieved for some organic molecules relative to deposition systems without these features" (paragraph 30, lines 1-5), i.e. further comprising, prior to cooling the substrate, actively heating the substrate to approximately the second temperature.
As for claim 21, LEE teaches "For example, to uniformly cool a glass substrate (for example, <5 degrees Celsius variation across device areas of the substrate in some embodiments, and less than 1-2 degrees Celsius in other embodiments) to a suitable temperature for depositing a PPX film, a pressure of at least 2 to 3 Torr of a suitable heat transfer gas, such as helium, and possibly as much as 4 to 5 Torr (or even 
As for claim 28, LEE is silent on wherein the second temperature measurement device is directly coupled to the surface of the substrate, and wherein controlling the second temperature of the substrate comprises controlling the second temperature of the substrate via a controller operably coupled to the deposition device, the first  temperature measurement device, and the second temperature measurement device.
However, Examiner respectfully points out that LEE teaches applying "the desired pressure of helium has been added ... the substrate reaches the desired deposition temperature" (paragraph 67, lines 12-16), meaning that there must be some way to know or measure the temperature of the substrate, take that knowledge/measurement, and use it to adjust the helium pressure, i.e. wherein the second temperature measurement device is directly coupled to the surface of the substrate, and wherein controlling the second temperature of the substrate comprises controlling the second temperature of the substrate via a controller operably coupled to the deposition device… and the second temperature measurement device. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
LEE is silent on a first temperature measurement device.
	ADDERLY teaches “A method of monitoring a temperature of a plurality of regions in a substrate during a deposition process” (abstract, lines 1-2).
ADDERLY teaches “One way to improve wafer temperature measurements during HDP CVD processes may include forming a plurality of void monitoring devices in one or multiple regions within the substrate” (column 4, lines 8-11),
ADDERLY further teaches “Therefore, by forming a plurality of void monitoring devices each having a specified range of voiding threshold temperatures at single or multiple test sites in a substrate, embodiments of the present disclosure may, among other potential benefits, determine the temperature of one or more 65 regions of the substrate or a temperature profile across the entire area of the substrate utilizing materials and processes already used in semiconductor fabrication thus improving product yield and reliability while potentially reducing manufacturing costs” (column 3, line 60 – column 4, line 3)
It would have been obvious to one of ordinary skill in the art to have the effective filing date to have first temperature measurement device in the process of LEE such that wherein the second temperature measurement device is directly coupled to the surface of the substrate, and wherein controlling the second temperature of the substrate comprises controlling the second temperature of the substrate via a controller operably coupled to the deposition device… and the second temperature measurement device because ADDERLY teaches that such a measurement scheme can improve the operation of deposition processes.
	Examiner notes that LEE is silent on the substrate having a second CTE different than the first CTE. However LEE does teach that substrate and the material being deposited are different materials (see paragraph 37). Examiner notes that CTE is a physical property of a material and is thereby inherent to a particular material and different materials have different physical properties such that substrate having a second CTE different than the first CTE. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 29, LEE is silent on a first temperature measurement device.
	ADDERLY teaches “A method of monitoring a temperature of a plurality of regions in a substrate during a deposition process” (abstract, lines 1-2).
ADDERLY teaches “One way to improve wafer temperature measurements during HDP CVD processes may include forming a plurality of void monitoring devices in one or multiple regions within the substrate” (column 4, lines 8-11),
ADDERLY further teaches “Therefore, by forming a plurality of void monitoring devices each having a specified range of voiding threshold temperatures at single or multiple test sites in a substrate, embodiments of the present disclosure may, among other potential benefits, determine the temperature of one or more 65 regions of the 
It would have been obvious to one of ordinary skill in the art to have the effective filing date to have wherein the first temperature corresponds to a temperature of at least one of the deposition device or the chamber in the process of LEE because ADDERLY teaches that such a measurement scheme can improve the operation of deposition processes.
Claims 2 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US PGPub 2006/0274474 in view of SASAKI (US PGPub 2010/0175831) and Adderly (US Patent Number 9,543,219) hereinafter ADDERLY as applied to claim 1, further in view of MOSLEHI (US PG Pub 2003/0029610).
As for claim 2, LEE is silent on prior to depositing the material, heating the substrate with a heating device to a temperature.
However, LEE does teach maintaining a substrate at a suitable temperature (paragraph 32). 
MOSLEHI teaches "A chuck body mounts a substrate within a vacuum chamber," (abstract, line 1). 
MOSLEHI teaches "Also within the chuck 16 are two temperature regulators, namely, a beating element 30 and a cooling element 32. The heating element 30 enables operations requiring controlled substrate heating at elevated substrate temperatures, and the cooling element 32 supports operations requiring withdrawal of 
MOSELEHI further teaches "Heat transfers are used to remove excess heat produced by such processing operations or to provide a controlled amount of heating to assist the processing of the substrates. For example, some operations are best performed at constant substrate temperatures or at substrate temperatures that are adjusted throughout different stages of the operations" (paragraph 4, lines 9-15). 
It would have been within the skill of the ordinary artisan to have prior to depositing the material, heating the substrate with a heating device to a temperature in the process of LEE and SASAKI because MOSLEHI teaches that having such a heating device allows for the optimization of temperature during different process and that bringing the temperature of the substrate to the appropriate range for that deposition process can assist the processing of the substrate, which includes heating the substrate to an appropriate temperature prior to performing deposition to assist the deposition process.
As for claim 6, LEE teaches "a vapor phase deposition system for performing a vapor phase deposition of an organic compound onto a substrate" (paragraph 25, lines 2-4) and a process "to provide sufficiently efficient heat transfer, and/or to maintain a desired substrate temperature during an evaporation deposition process" (paragraph 
LEE is silent on using ion assisted beam deposition.
However, LEE does teach an evaporation deposition process (paragraph 36, lines 13-14) and "For example, substrate holder 18 may include an electrostatic chuck that generates an electrostatic clamping force between a substrate and an underlying temperature-controlled chuck" (paragraph 35, lines 3-6).
MOSLEHI teaches that a chamber using an electrostatic chuck can be used to "A pump 22 evacuates the processing chamber 12 for supporting operations that are best performed in a near vacuum or other low-pressure environment. For example, the vacuum processor 10 is intended for operations such as physical vapor deposition (PVD), including ion-beam deposition and plasma-assisted sputtering, chemical vapor deposition (CVD), metal-organic chemical vapor deposition (MOCVD), and plasma enhanced chemical vapor deposition (PECVD)-all of which deposit material layers on the substrate" (paragraph 45, lines 1-9; emphasis added).
It would have been obvious to include an ion-beam deposition process in the process of LEE because MOSLEHI teaches that such a process was a known alternative to the chemical vapor deposition process of LEE.
As for claim 31, LEE is silent on prior to depositing the material, heating the substrate with a heating device to a temperature.
However, LEE does teach maintaining a substrate at a suitable temperature (paragraph 32). 

MOSLEHI teaches "Also within the chuck 16 are two temperature regulators, namely, a beating element 30 and a cooling element 32. The heating element 30 enables operations requiring controlled substrate heating at elevated substrate temperatures, and the cooling element 32 supports operations requiring withdrawal of excess heat from the substrate 14 or the chuck 16. Together, the heating and cooling elements 30 and 32 can optimize substrate temperatures and facilitate precise substrate temperature control throughout various stages of processing that are best performed at particular temperatures or rates of temperature change" (paragraph 47, lines 1-12).
MOSELEHI further teaches "Heat transfers are used to remove excess heat produced by such processing operations or to provide a controlled amount of heating to assist the processing of the substrates. For example, some operations are best performed at constant substrate temperatures or at substrate temperatures that are adjusted throughout different stages of the operations" (paragraph 4, lines 9-15). 
It would have been within the skill of the ordinary artisan to have prior to depositing the material, heating the substrate with a heating device to a temperature in the process of LEE and SASAKI because MOSLEHI teaches that having such a heating device allows for the optimization of temperature during different process and that bringing the temperature of the substrate to the appropriate range for that deposition process can assist the processing of the substrate, which includes heating the substrate 
LEE further teaches "Fig. 6 shows an exploded view of some of the structures of temperature-controlled chuck 130 that contribute to the cooling abilities of temperature controlled chuck 130. As depicted, temperature-controlled chuck includes an outer plate 170 configured to contact the backside of a substrate. Outer plate 170 includes a raised face portion 172 having plurality of surface grooves 17 4 to assist in the flow of helium across the face of outer plate 170 when a substrate is positioned on chuck 130" (paragraph 53, lines 1-9), and “holding and cooling a substrate during a film deposition process” (claim 1, lines 1-2), and “Careful control of deposition chamber pressure, reactive intermediate feed rate and substrate surface temperature can result in the formation of a polymer film having a high level of initial crystallinity. The film may then be annealed to increase its crystallinity and, in some cases, to convert it to a more dimensionally and thermally stable phase” (paragraph 29, lines 14-20) i.e. wherein the substrate has cooling capabilities and controlling the temperature of the substrate even after deposition gives better results.
It would have been obvious to one of ordinary skill in the art to have after depositing the material, moving fluid through the channel of the substrate to limit a rate of cooling of the substrate in the process of LEE because LEE teaches that controlling the temperature of the substrate protects the depositing materials.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US PGPub 2006/0274474) in view of SASAKI (US PGPub 2010/0175831) Adderly (US Patent Number 9,543,219) hereinafter ADDERLY and MOSLEHI (US PGPub 2003/0029610) as applied to claim 1 and 6, further in view of SUN (US PGPub 2015/0311044).
As for claim 7, LEE is silent on wherein the thin film has a thickness less than or
equal to approximately 40 nanometers.
LEE teaches "a vapor phase deposition system for performing a vapor phase deposition of an organic compound onto a substrate" (paragraph 25, lines 2-4) and a process "to provide sufficiently efficient heat transfer, and/or to maintain a desired substrate temperature during an evaporation deposition process" (paragraph 36, lines
11-14).
MOSLEHI teaches that a chamber using an electrostatic chuck can be used to "A pump 22 evacuates the processing chamber 12 for supporting operations that are best performed in a near vacuum or other low-pressure environment. For example, the vacuum processor 10 is intended for operations such as physical vapor deposition (PVD), including ion-beam deposition and plasma-assisted sputtering, chemical vapor deposition (CVD), metal-organic chemical vapor deposition (MOCVD), and plasma enhanced chemical vapor deposition (PECVD)-all of which deposit material layers on the substrate" (paragraph 45, lines 1-9).
SUN teaches "Exemplary IAD methods include deposition processes which incorporate ion bombardment, such as evaporation (e.g., activated reactive evaporation (ARE) or electron beam ion assisted deposition (EB-IAD)) and sputtering (e.g., ion beam sputtering ion assisted deposition (IBS-IAD)) in the presence of ion bombardment to form plasma resistant coatings as described herein. EB-IAD may be performed by evaporation" (paragraph 34, lines 6-13).

SUN teaches "Embodiments of the present invention provide an article such as a chamber component for an etch reactor having a thin film protective layer" (paragraph 14, lines 1-3) and "In a further embodiment, the thin film protective layer has a thickness of below about 20 microns" (paragraph 72, lines 11-12), i.e. a range that overlaps with wherein the thin film has a thickness less than or equal to approximately 40 nanometers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the electrostatic chuck and chamber of LEE to provide a layer with a thickness that overlaps with the range of wherein the thin film has a thickness less than or equal to approximately 40 nanometers because MOSLEHI teaches that such a process is a known equivalent to LEE's and SUN teaches that such a process can place a protective layer on the substrate of LEE.
As for claim 8, LEE is silent on wherein the thin film has a thickness from about 100 Angstroms to about 25 microns.
LEE teaches "a vapor phase deposition system for performing a vapor phase deposition of an organic compound onto a substrate" (paragraph 25, lines 2-4) and a process "to provide sufficiently efficient heat transfer, and/or to maintain a desired 
MOS LEH I teaches that a chamber using an electrostatic chuck can be used to “A pump 22 evacuates the processing chamber 12 for supporting operations that are best performed in a near vacuum or other low-pressure environment. For example, the vacuum processor 10 is intended for operations such as physical vapor deposition (PVD), including ion-beam deposition and plasma-assisted sputtering, chemical vapor deposition (CVD), metal-organic chemical vapor deposition (MOCVD), and plasma enhanced chemical vapor deposition (PECVD)-all of which deposit material layers on the substrate" (paragraph 45, lines 1-9).
SUN teaches "Exemplary IAD methods include deposition processes which incorporate ion bombardment, such as evaporation (e.g., activated reactive evaporation (ARE) or electron beam ion assisted deposition (EB-IAD)) and sputtering (e.g., ion beam sputtering ion assisted deposition (IBS-IAD)) in the presence of ion bombardment to form plasma resistant coatings as described herein. EB-IAD may be performed by evaporation" (paragraph 34, lines 6-13).
SUN also teaches "The article 300 may be a chamber component, such as a substrate support assembly, an electrostatic chuck (ESC)" (paragraph 63, lines 5-7).  
SUN teaches "Embodiments of the present invention provide an article such as a chamber component for an etch reactor having a thin film protective layer" (paragraph 14, lines 1-3) and "Each of the thin film protective layers may have a thickness of less than approximately 20 microns, and less than approximately 10 microns in some embodiments" (paragraph 81, lines 4-7) i.e. a range that overlaps with wherein the thin film has a thickness from about 100 Angstroms to about 25 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the electrostatic chuck and chamber of LEE to provide a layer with a thickness that overlaps with the range of wherein the thin film has a thickness from about 100 Angstroms to about 25 microns because MOSLEHI teaches that such a process is a known equivalent to LEE's and SUN teaches that such a process can place a protective layer on the substrate of LEE.
As for claim 9, LEE is silent on wherein the target range is based on the material being deposited, and wherein the material comprises yttrium oxide (Y203).
LEE teaches "a vapor phase deposition system for performing a vapor phase deposition of an organic compound onto a substrate" (paragraph 25, lines 2-4) and a process "to provide sufficiently efficient heat transfer, and/or to maintain a desired substrate temperature during an evaporation deposition process" (paragraph 36, lines 11-14).
MOSLEHI teaches that a chamber using a electrostatic chuck can be used to "A pump 22 evacuates the processing chamber 12 for supporting operations that are best performed in a near vacuum or other low-pressure environment. For example, the vacuum processor 10 is intended for operations such as physical vapor deposition (PVD), including ion-beam deposition and plasma-assisted sputtering, chemical vapor 
SUN teaches "Exemplary IAD methods include deposition processes which incorporate ion bombardment, such as evaporation (e.g., activated reactive evaporation (ARE) or electron beam ion assisted deposition (EB-IAD)) and sputtering (e.g., ion beam sputtering ion assisted deposition (IBS-IAD)) in the presence of ion bombardment to form plasma resistant coatings as described herein. EB-IAD may be performed by evaporation" (paragraph 34, lines 6-13).
SUN also teaches "The article 300 may be a chamber component, such as a substrate support assembly, an electrostatic chuck (ESC)" (paragraph 63, lines 5-7). 
SUN teaches "Embodiments of the present invention provide an article such as a chamber component for an etch reactor having a thin film protective layer" (paragraph 14, lines 1-3) and teaches "For example, a Yttrium metal target may be evaporated or sputtered, and may react with Oxygen radicals to form a Y2O3 IAD deposited layer" (paragraph 39, lines 12-15).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the electrostatic chuck and chamber of LEE to provide wherein the target range is based on the material being deposited, and wherein the material comprises yttrium oxide (Y203), .
Claims 25, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US PGPub 2006/0274474 in view of SASAKI (US PGPub 2010/0175831) and Adderly (US Patent Number 9,543,219) hereinafter ADDERLY as applied to claim 1 above in the case of claims 30 and as applied to claim 16 in the case of claim 32, and further in view of Fischer US2006/0075969 A1 hereinafter FISCHER.
As for claim 25, LEE teaches "a substrate holder for holding and cooling a substrate during a film deposition process" (abstract, line 1-2), i.e. a method for controlling temperature of a substrate within a chamber processing system.
LEE further teaches "a vapor phase deposition system for performing a vapor phase deposition of an organic compound onto a substrate" (paragraph 25, lines 2-4) and “Referring first to FIG. 1, deposition system 10 includes a chamber 12” (paragraph 25, lines 4-5) i.e. depositing, via a deposition device, a material over a surface of the substrate, within a chamber.
	LEE is silent on receiving, via a first temperature measurement device, a temperature of the substrate.
	ADDERLY teaches “A method of monitoring a temperature of a plurality of regions in a substrate during a deposition process” (abstract, lines 1-2).
ADDERLY teaches “One way to improve wafer temperature measurements during HDP CVD processes may include forming a plurality of void monitoring devices in one or multiple regions within the substrate” (column 4, lines 8-11),
ADDERLY further teaches “Therefore, by forming a plurality of void monitoring devices each having a specified range of voiding threshold temperatures at single or 
It would have been obvious to one of ordinary skill in the art to have the effective filing date to have receiving, via a first temperature measurement device, an indication of a first temperature associated with a temperature of the material in the process of LEE because ADDERLY teaches that such a measurement scheme can improve the operation of deposition processes.
Examiner notes that ADDERLY does teach that “Also, traditional temperature monitoring schemes, such as thermocouples and conventional or advanced pyrometry, may not be viable in such extreme environments (plasma and high temperatures)” (column 3, lines 45-50).
However, FISCHER teaches “A plasma processing system and methods for processing a substrate using a heat transfer system are provided” (abstract, lines 1-2).
FISCHER further teaches “Preferably, one or more temperature sensors (e.g., thermocouples, fiber optic sensors, etc.) are disposed on or adjacent the top surface of the uniformity pedestal 230 to provide a real-time indication of the temperature of the substrate during processing. For example, one or more support pins can be omitted and a temperature sensor such as a thermocouple or blackbody probe can be provided in place of the support pin” (paragraph 72, lines 1-7), i.e. the temperature measurement device being at least one of a thermocouple, a resistance temperature detector, or an optical pyrometer wherein the temperature measurement device is physically protected from the extreme environment of the deposition chamber as it is underneath the substrate, contained between the substrate holder and the substrate.
It would have been obvious to have a temperature measurement device being at least one of a thermocouple, a resistance temperature detector or an optical pyrometer in the process of LEE and ADDERLY because FISCHER teaches that such a temperature sensor can provide a real-time indication of the temperature of the substrate during processing and shows that its position does not expose that sensor to the detrimental extreme environment of the chamber.
LEE further teaches "deposition system 10 includes a chamber 12 having a heated wall 14, an organic compound evaporation source 16, a temperature-controlled substrate holder 18, and an outlet 20" (paragraph 25, lines 4-7), "Deposition system 10 may alternately include a heated substrate clamp 22 for clamping a substrate to the temperature-controlled substrate holder, as described in more detail below" (paragraph 25, lines 10-14), "Convective heating of the substrate caused by the evaporated source material may cause the substrate to be heated to temperatures as high as 40-50° C. during deposition, in the absence of substrate cooling" (paragraph 21, lines 4-7), i.e. based at least in part on the received temperature of the substrate ... control the temperature of the substrate to control the temperature of the substrate.
LEE further teaches "Fig. 6 shows an exploded view of some of the structures of temperature-controlled chuck 130 that contribute to the cooling abilities of temperature controlled chuck 130. As depicted, temperature-controlled chuck includes an outer plate controlling flow of a cooling fluid through channel... to control the temperature of the substrate to be within a target temperature range... wherein the heat is transferred from the substrate to the cooling fluid while the material is being deposited over the substrate.
LEE is silent on a target temperature range.
However, Examiner notes that LEE teaches that the heat of the material being deposited is convectively heating the substrate on which it is applied, and that the cooling can remove that heat. Examiner notes that this convective cooling of the substrate is necessarily involves cooling the deposition material as the heat is moved from the deposited material to the substrate to the cooling material. Thereby reducing the first temperature to match the second temperature. Thereby, it is the position of the Examiner that LEE necessarily includes a target temperature range because the cooling of the substrate would necessarily cool the deposited material on the substrate, reducing both temperatures to a desired amount by removing heat convectively. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
 is silent on the wherein controlling the temperature of the substrate to be within the target temperature range limits a coefficient of thermal expansion (CTE) mismatch between the substrate and the material to be deposited over the substrate. 
ADDERLY teaches “High temperatures (above 370° C. to 400° C.) during high density plasma (HDP) chemical vapor deposition (CVD) processing may promote diffusion and increase tensile stress” (column 3, lines 24-26) and “This stress may be induced by a mismatch in the coefficient of thermal expansion (CTE) between a metal based conductor film (e.g. aluminum or copper) and a neighboring dielectric film which may accelerate the formation of metal voids. Typically, the formation of metal voids may be prompted by an overshoot of deposition temperature during HDP CVD of a dielectric film” (column 3, lines 26-32), and “Doing so may provide inaccurate temperature measurements during processing resulting in the unnecessary overshoot in deposition temperature which may lead to the formation of metal voids” (column 3, lines 42-45)  i.e. wherein CTE mismatch between materials during deposition causes imperfections and effects the properties of the final product negatively due to overshooting temperatures.
It would have been obvious to one of ordinary skill in the art before the effective filing date wherein controlling the temperature of the substrate to be within the target temperature range limits a coefficient of thermal expansion (CTE) mismatch between the substrate and the material to be deposited over the substrate in the process of LEE because ADDERLY teaches the CTE mismatch can induce stress and cause voids and controlling temperatures can reduce these effects.
LEE is silent on the channel being in the substrate.
A method for controlling temperature of a substrate within a chamber processing system.
SASAKI further teaches "Formed on the backside of the target substrate G mounted on the mounting table 23 are a cooling space (not shown) and a He gas channel 45 for supplying He gas as a heat transfer gas at a constant pressure. The He gas channel 45 is connected to a He gas line 46, and is also connected to a He source (not shown) via a pressure control valve 47" (paragraph 49), i.e. wherein controlling the second temperature of the substrate on which the material is to be deposited ... includes... moving fluid at least partially through a channel of the substrate on which the material is to be deposited.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a channel in the substrate of LEE such that wherein controlling the second temperature of the substrate on which the material is to be deposited... includes... moving fluid at least partially through a channel of the substrate on which the material is to be deposited because SASAKI teaches that such a process and substrate channel provides for the control of the substrate temperature.
As for claim 30, LEE is silent on wherein the first temperature measurement device and the second temperature measurement device are each one of a thermocouple or a pyrometer.
Examiner notes that ADDERLY does teach that “Also, traditional temperature monitoring schemes, such as thermocouples and conventional or advanced pyrometry, may not be viable in such extreme environments (plasma and high temperatures)” (column 3, lines 45-50).
However, FISCHER teaches “A plasma processing system and methods for processing a substrate using a heat transfer system are provided” (abstract, lines 1-2).
FISCHER further teaches “Preferably, one or more temperature sensors (e.g., thermocouples, fiber optic sensors, etc.) are disposed on or adjacent the top surface of the uniformity pedestal 230 to provide a real-time indication of the temperature of the substrate during processing. For example, one or more support pins can be omitted and a temperature sensor such as a thermocouple or blackbody probe can be provided in place of the support pin” (paragraph 72, lines 1-7), i.e. wherein the first temperature measurement device and the second temperature measurement device are each one of a thermocouple or a pyrometer wherein the temperature measurement device is physically protected from the extreme environment of the deposition chamber as it is underneath the substrate, contained between the substrate holder and the substrate.
It would have been obvious to have a wherein the first temperature measurement device and the second temperature measurement device are each one of a thermocouple or a pyrometer in the process of LEE and ADDERLY because FISCHER teaches that such a temperature sensor can provide a real-time indication of the temperature of the substrate during processing and shows that its position does not expose that sensor to the detrimental extreme environment of the chamber.
As for claim 32, LEE is silent on wherein the first temperature measurement device and the second temperature measurement device are each one of a thermocouple, a resistance temperature detector, or an optical pyrometer.
Examiner notes that ADDERLY does teach that “Also, traditional temperature monitoring schemes, such as thermocouples and conventional or advanced pyrometry, may not be viable in such extreme environments (plasma and high temperatures)” (column 3, lines 45-50).
However, FISCHER teaches “A plasma processing system and methods for processing a substrate using a heat transfer system are provided” (abstract, lines 1-2).
FISCHER further teaches “Preferably, one or more temperature sensors (e.g., thermocouples, fiber optic sensors, etc.) are disposed on or adjacent the top surface of the uniformity pedestal 230 to provide a real-time indication of the temperature of the substrate during processing. For example, one or more support pins can be omitted and a temperature sensor such as a thermocouple or blackbody probe can be provided in place of the support pin” (paragraph 72, lines 1-7), i.e. wherein the first temperature measurement device and the second temperature measurement device are each one of a thermocouple, a resistance temperature detector, or an optical pyrometer wherein the temperature measurement device is physically protected from the extreme environment 
It would have been obvious to have a wherein the first temperature measurement device and the second temperature measurement device are each one of a thermocouple, a resistance temperature detector, or an optical pyrometer in the process of LEE and ADDERLY because FISCHER teaches that such a temperature sensor can provide a real-time indication of the temperature of the substrate during processing and shows that its position does not expose that sensor to the detrimental extreme environment of the chamber.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-9, 16-22 and 24-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717